Application by petitioner (1) to strike the name of respondent Morton Berger, an attorney and counselor-at-law, admitted to practice law in the State of New York by this court on March 27, 1957, from the roll of attorneys and counselors-at-law, on the ground that respondent was found guilty of a felony, or in the alternative, to suspend said attorney on the ground that he is guilty of professional misconduct immediately threatening the public interest and (2) to authorize the Grievance Committee to bring a proceeding against the respondent, based upon the acts of professional misconduct alleged in the affirmation of Gary D. Egerman, Esq., of counsel to Gary L. Casella, Esq., attorney for the petitioner, dated October 26, 1987.
Upon the papers filed in support of the application and no papers filed in opposition thereto, it is
Ordered that the application is granted to the following extent:
The respondent, Morton Berger, pursuant to section 691.4 (l) of the Rules Governing the Conduct of Attorneys (22 NYCRR 691.4 [L]) is immediately suspended from the practice of law in the State of New York, until the further order of this court on ground that he has been convicted of a "serious crime”; and it is further,
Ordered that upon the papers filed in support of the application pursuant to Judiciary Law § 90 (7), the Grievance Committee for the Ninth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against said Morton Berger, an attorney, upon the acts of professional misconduct alleged in the above-mentioned affirmation of Gary D. Egerman, Esq.; and is further,
*553Ordered that gary l. casella, Esq., Chief Counsel to the Grievance Committee for the Ninth Judicial District, 200 Bloomingdale Road, White Plans, New York 10605, is hereby appointed as attorney for the petitioner in such proceeding; and it is further,
Ordered that the said Morton Berger, be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, Morton Berger, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.